Exhibit 16 February 29, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Titan International, Inc. (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K,as part of the amended Form 8-K of Titan International, Inc. dated February 29, 2012. We agree with the statements concerning our Firm in such amended Form 8-K. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP
